Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157812                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 157812                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 334024
                                                                    Wayne CC: 15-010216-FC
  ARTHUR LAROME JEMISON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 12, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether permitting an expert witness to testify by two-way interactive video,
  over the defendant’s objection, denied the defendant his constitutional right to confront
  witnesses and, if so, whether this error was harmless. The time allowed for oral argument
  shall be 20 minutes for each side. MCR 7.314(B)(1).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Richard D. Friedman,
  who submitted an amicus curiae brief in support of the defendant’s application for leave
  to appeal, is also invited to file a brief amicus curiae. Other persons or groups interested
  in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.

         VIVIANO, J., not participating due to a familial relationship with a circuit court
  judge involved in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 16, 2019
           a0109
                                                                               Clerk